Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on October 15, 2020 was received and has been entered.  Claims 1 and 6-7 were amended. Claims 4 and 9 were previously cancelled. Claims 1-3 and 5 are in the application and are pending examination. Claims 6-8 and 10-11 have been previously withdrawn.                      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection drawings are objected to under 37 CFR 1.83(a) regarding the limitation “the driving motor configured to move the workpiece table and droplet ejecting head … in a rotation direction” is withdrawn based on the amendment to claim 1.
Specification
The previous objection to the title of the invention is withdrawn based on the submission of an amended title. 
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter  “a second scanning line for which the correction amounts are not calculated” is withdrawn based on the Applicant’s arguments.
direction” with darker font.
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter is maintained.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “driving motor”, “controller… is configured to provide a reference workpiece including a plurality of reference marks formed on an upper surface thereof on the workpiece table”, controller… is configured to provide the workpiece having a plurality of scanning lines each extending in the main scanning direction and arranged side by side in the sub-scanning direction”, controller … is provided to calculate the correction amounts of the relative positions of the workpiece table and the droplet ejecting head for each of the plurality of scanning lines of the workpiece based on the positional deviation amount such that the correction amounts are calculated for an entire surface of the workpiece”.
Claim Objections
The previous objection to claim 1 is withdrawn based on the amendment to claim 1.
Claim Interpretation
This application no longer includes one or more claim limitations that  are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier based on 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection concerning the limitation “provide the workpiece” is withdrawn. The following rejection concerning the limitation “an entire surface of the workpiece” is maintained.
The previous rejection based on claim 1 reciting the limitation "calculate the correction amounts of the relative positions of the workpiece table and the droplet ejecting head for each of the plurality of scanning lines of the workpiece based on the positional deviation such that the correction amounts are calculated for an entire surface of the workpiece" in lines 28-31 is maintained.  Based on paragraphs 106-107, 111, 113, and Figs. 7-8, it is unclear if this should limitation should read as follows: "calculate the correction amounts of the relative positions of the workpiece table and the droplet ejecting head for each of the plurality of scanning lines of the reference workpiece based on the positional deviation such that the correction amounts are calculated for an entire surface of the reference workpiece" For the purpose of prosecution, Examiner is interpreting the limitation as follows: "calculate the correction amounts of the relative positions of the workpiece table and the droplet ejecting head for each of the plurality of scanning lines of the reference workpiece based on the positional deviation such that reference workpiece" .  Despite Applicant’s representative comments, page 2, fifth paragraph of the claims where these comments are directed appears unchanged. Claims 2-3 and 5 are rejected for their dependence on an indefinite claim.
Claim Rejections - 35 USC § 103
The previous rejection of claims 4-5 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) as applied to claim 1 and further in view of US Pat. Pub. No. 20060054039 A1 to Kritchman et al (hereinafter Kritchman) has been previously withdrawn based on the cancellation of claim 4 and amendment to claim 1.
The previous rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) in view of US Pat. Pub. No. 20050177343 A1 to Nagae (hereinafter Nagae) is withdrawn based on the amendment to claim 1.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) in view of US Pat. Pub. No. 20050177343 A1 to Nagae (hereinafter Nagae) and further in view of US Pat. Pub. No. 20060216409 A1 to Seiji Mishima (hereinafter Mishima). 
Regarding claim 1, Shamoun teaches a droplet ejecting apparatus (100, 200), comprising: a workpiece table (104) configured to mount the workpiece (106) thereon; a droplet ejecting head (108-112) configured to eject droplets of a functional liquid onto the workpiece (106) mounted on the workpiece table (stage 104);

Shamoun does not explicitly teach a driving motor configured to move the workpiece table and the droplet ejecting head relative to each other in a main scanning direction, and a sub-scanning direction orthogonal to the main scanning direction.
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to include a driving motor configured to move the workpiece table and the droplet ejecting head relative to each other in a main scanning direction, and a sub-scanning direction orthogonal to the main scanning direction, with a reasonableexpectation of success because a motor would enable movement of the components in the desired direction.
Further, regarding claim 1, Shamoun teaches a reference workpiece (300) including a plurality of reference marks formed on an upper surface of the reference workpiece and a target set in the vicinity of each of the plurality of reference marks on the upper surface of the reference workpiece.  (See Shamoun, paragraph 43.)
Shamoun teaches a controller (124, 126) that calculates correction amounts of relative positions (deposited location of ink on the substrate) of the workpiece table and 
Further regarding claim 1, Shamoun does not explicitly teach a controller … is configured to 
first move, by the table mover, the workpiece table along one of a plurality of scanning lines which in the main scanning direction and are set side by side in the subscanning direction while ejecting droplets from the droplet ejecting head toward each target so as to draw a pattern; second move, by the table mover, the workpiece table in the sub-scanning direction to perform a line break across the one of the plurality of scanning lines after the first move.
Mishima is directed to forming a film on a substrate (1) which is moved by scanning. (See Mishima, paragraph 41, Figs. 1, 3, and 7.)
Mishima teaches the scanning lines which extend in the main scanning direction (parallel to 7) and are set side by side in the sub-scanning direction (parallel to 5) and the controller (39) is configured to first move, by the table mover, the workpiece table one of a plurality of scanning lines (7) which in the main scanning direction and are set side by side in the subscanning direction (5) while ejecting droplets from the droplet ejecting head toward each target so as to draw a pattern; second move, by the table mover, the workpiece table in the sub-scanning direction to perform a line break across the one of the plurality of scanning lines after the first move. (See Mishima, Figs. 1 and 6 and paragraphs 40, 43, and 47.) Examiner is considering the main scanning direction to be parallel to the extending direction of 7 and the subscanning direction to be parallel to the direction 5 extends.

Claim 1 of the instant application recites an intended use clause (i. e.  while ejecting droplets from the droplet ejecting head toward each target so as to draw a pattern on the reference workpiece). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Shamoun in view of Mishima would be capable of performing the intended use and as a result meets the claim. 
Shamoun teaches a controller (124, 126) is configured to control the movement mechanism based on the correction amounts. (See Shamoun, paragraphs 11, 21, and 67 and Figs. 1, 4, and 6)

Shamoun teaches the control unit (124, 126) is configured to control the movement mechanism (102) based on the correction amounts. (See Shamoun, paragraphs 26-27 and 67.)										
Shamoun teaches the control unit (124, 126) is configured to: obtain a captured image of the reference workpiece from the camera after the droplets ejected from the droplet ejecting head directed toward each target (224) have landed on the reference workpiece; detect a positional deviation (differences) amount between positions of the targets of the reference workpiece and actual landing positions (224) of the droplets on the reference workpiece based on the captured image; and 35/ 40calculate the correction amounts (changes to one or more parameters of the printing system)  based on the positional deviation amount (differences).  (See Shamoun, paragraphs 21, 50, 53, and 56.)
Further regarding claim 1, Shamoun does not explicitly teach the controller is configured to calculate the correction amounts of the relative positions of the workpiece table and the droplet ejecting head for each of the plurality of scanning lines of the workpiece based on the positional deviation amount which has been detected such that the correction amounts are calculated for an entire surface of the workpiece.  
Nagae is directed to a coating a surface.
Nagae teaches the controller (60) is configured to calculate the correction amounts of the relative positions of the workpiece table and the droplet ejecting head for 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the control unit configured to calculate the correction amounts of the relative positions of the workpiece table and the droplet ejecting head for each of the plurality of scanning lines of the workpiece based on the positional deviation amount which has been detected such that the correction amounts are calculated for an entire surface of the workpiece, because Nagae teaches this would accurately form a predetermined pattern on the substrate. (See Nagae, paragraphs 15-16.)
Further regarding claim 1, Shamoun does not explicitly teach the controller is configured to … correct the relative positions of the workpiece table and the droplet ejecting head based on the correction amounts which have been calculated.  
Nagae teaches the controller is configured to … correct the relative positions of the workpiece table and the droplet ejecting head based on the calculated correction amounts. (See Nagae, Fig. 7 and paragraphs 39 and 107.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the controller is configured to … correct the relative positions of the workpiece table and the droplet ejecting head based on the correction amounts which have been calculated, because Nagae teaches this 
Further regarding claim 1, Shamoun does not explicitly teach a number of reference marks and a number of targets on the upper surface of the reference workpiece are the same.
Shamoun teaches any suitable pattern of calibration points may be used. (See Shamoun, paragraph 45.)
Shamoun teaches one or more ink drops (targets) may be deposited onto a calibration substrate. (See Shamoun, paragraph 49.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute different number of calibration points and targets, through routine experimentation, with a reasonable expectation of success, to the select the proper number of calibration points, as a result-effective variable, in order to provide the optimal pattern for calibrating the device. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Shamoun, paragraph 43, 45, 47, 49 and 72.)
Regarding claim 2, Shamoun teaches the control unit (124, 126) is configured to: calculate a positional correction amount of the workpiece table in the rotation direction and in the sub-scanning direction. (See Shamoun, paragraph 67.)
Examiner is considering control signals to the stage 104 indicating a degree of movement or adjustment in direction or speed to be equivalent to calculate positional correction amounts of the workpiece table in the rotation direction and in the sub-scanning direction.

Examiner is considering control signals to the print heads 108-112 or print bridge (102) indicating a degree of movement or adjustment in direction or speed to be equivalent to calculate positional correction amounts of the droplet ejecting head (108-112) in the rotation direction and in the sub-scanning direction.
Shamoun teaches the control unit (124, 126) is configured to:  calculate a positional correction amount of the workpiece table (104) in the main scanning direction. (See Shamoun, paragraph 67.)
Examiner is considering control signals to the stage 104 indicating a degree of movement or adjustment in direction or speed to be equivalent to calculate positional correction amounts of the workpiece table (104) in the main scanning direction
and calculate a correction amount of a droplet ejecting timing of the droplet ejecting head (108-112).  (See Shamoun, paragraph 22, 37, 65, and 67.)			Regarding claim 3, Shamoun teaches the reference workpiece (300) has a plurality of landing regions formed on the upper surface thereof and each including the plurality of reference marks (302-312) and the droplets that have landed therein is formed on the upper surface of the reference workpiece, the droplets landing (224) on the plurality of landing regions toward the reference marks, and the plurality of landing regions extend in the sub- scanning direction (y) and are arranged side by side in the main scanning direction (x).  (See Shamoun, paragraphs 43-47 and Fig. 3.)
The previous rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) in view of US Pat. Pub. No. 20050177343 A1 to Nagae (hereinafter Nagae) as applied to claim 1 and further in view of US Pat. Pub. No. 20060054039 A1 to Kritchman et al (hereinafter Kritchman) is withdrawn based on the amendment to claim 1. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) in view of US Pat. Pub. No. 20050177343 A1 to Nagae (hereinafter Nagae) and US Pat. Pub. No. 20060216409 A1 to Seiji Mishima (hereinafter Mishima) as applied to claim 1 and further in view of US Pat. Pub. No. 20060054039 A1 to Kritchman et al (hereinafter Kritchman).
Regarding claim 5, Shamoun teaches the plurality of scanning lines include a first scanning line (depositing an ink drop after adjusting at least one print parameter)  for which the correction amounts (adjusting at least one print parameter) are calculated, and a 36/40second scanning line for which the correction amounts are not calculated.  (See Shamoun, paragraphs 9-12.)
Regarding claim 5, Shamoun does not explicitly teach the control unit calculates the correction amounts for the second scanning line by interpolating the correction amounts for the first scanning line.  
Kritchman teaches the control unit (105) calculates the correction amounts (slight adjustments to print head’s positioning) for the second scanning line by interpolating the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the control unit calculates the correction amounts for the second scanning line by interpolating the correction amounts for the first scanning line, because Kritchman teaches would compensate for problematic nozzles. (See Kritchman, paragraph 147.)
Double Patenting
The previous rejection of claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 15/911,375 to Miyazaki, Kakino, and Yostitomi (reference application hereinafter ‘375) in view of US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) and US Pat. Pub. No. 20050177343 A1 to Nagae (hereinafter Nagae) is maintained.
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of copending application ‘375 claims : 
”  A droplet ejecting apparatus that ejects droplets of a functional liquid to a workpiece so as to draw a pattern, the droplet ejecting apparatus comprising:  workpiece processing apparatus comprising:
a workpiece table configured to place the workpiece thereon; 
a movement mechanism configured to relatively move the workpiece table and the processor;  and an image capturing unit …configured to obtain a captured image of the workpiece;  .”

Shamoun teaches a movement mechanism (102) configured to relatively move the workpiece table (104) and the droplet ejecting head (108-112) in a rotation direction (See Shamoun, paragraphs 26-27 and 67)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a movement mechanism configured to relatively move the workpiece table and the droplet ejecting head in a … rotation direction, because Shamoun teaches this would allow the droplet ejecting heads (108-112) to be positioned for accurate printing. (See Shamoun, paragraphs 27 and 67.)
Copending application ‘375 does not explicitly claim: “an image capturing unit provided at a downstream side of the droplet ejecting head in the main scanning direction”
Shamoun teaches an image capturing unit (114) provided at a downstream side of the droplet ejecting head in the main scanning direction and configured to obtain a captured image of the workpiece. (See Shamoun, paragraph 29.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include “ an image capturing unit provided at a downstream side of the droplet ejecting head in the main scanning direction”, because Shamoun teaches this would allow various portions of the substrate to be captured. (See Shamoun, paragraph 29.)

Shamoun teaches a movement mechanism (102) configured to relatively move the workpiece table (104) and the droplet ejecting head (108-112) in a rotation direction (See Shamoun, paragraphs 26-27 and 67)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a movement mechanism configured to relatively move the workpiece table and the droplet ejecting head in a … rotation direction, because Shamoun teaches this would allow the droplet ejecting heads (108-112) to be positioned for accurate printing. (See Shamoun, paragraphs 27 and 67.)
Copending application ‘375 does not explicitly claim: “ a control unit configured to calculate correction amounts of relative positions of the workpiece table and the droplet ejecting head and control the movement mechanism based on the correction amounts”
Shamoun teaches a control unit (124, 126) configured to calculate correction amounts of relative positions (deposited location of ink on the substrate) of the workpiece table and the droplet ejecting head and control the movement mechanism based on the correction amounts. (See Shamoun, paragraphs 11, 21, and 67 and Figs. 1, 4, and 6)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a movement mechanism configured to have a control unit configured to calculate correction amounts of relative 
Copending application ‘375 does not explicitly claim: “ the workpiece includes a reference workpiece   used to calculate the correction amounts and having a plurality of reference marks formed on an upper surface thereof”.
Shamoun teaches wherein the workpiece includes a reference workpiece (300) used to calculate the correction amounts and having a plurality of reference marks (302-312) formed on an upper surface thereof. (See Shamoun, paragraph 43.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include “ the workpiece with a reference workpiece used to calculate the correction amounts and having a plurality of reference marks formed on an upper surface thereof”, because Shamoun teaches this would allow the droplet ejecting heads to deposit ink at the intended location. (See Shamoun, paragraph 43.)
Copending application ‘375 does not explicitly claim: “  the control unit is configured to: obtain a captured image of the reference workpiece from the image capturing unit after the droplets ejected from the droplet ejecting head have landed toward the reference marks; detect a positional deviation amount between positions of the reference marks and landing positions of the droplets based on the captured image; and 35/ 40calculate the correction amounts based on the positional deviation amount  ”

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include “  the control unit is configured to: obtain a captured image of the reference workpiece from the image capturing unit after the droplets ejected from the droplet ejecting head have landed toward the reference marks; detect a positional deviation amount between positions of the reference marks and landing positions of the droplets based on the captured image; and 35/ 40calculate the correction amounts based on the positional deviation amount, because Shamoun teaches this would allow the droplet ejecting heads (108-112) to deposit ink at the intended location. (See Shamoun, paragraphs 11 and 67.)
Copending application ‘375 does not explicitly teach the controller is configured to … provide a reference workpiece including a plurality of reference marks formed on an upper surface thereof on the workpiece table.  
Nagae teaches the controller is configured to … provide a reference workpiece (z) including a plurality of reference marks (Marks M) formed on an upper surface thereof on the workpiece table (38). (See Nagae, Fig. 1 and paragraph 68.)

Copending application ‘375 does not explicitly teach the controller is configured to calculate the correction amounts of the relative positions of the workpiece table and the droplet ejecting head for each of the plurality of scanning lines of the workpiece based on the positional deviation amount such that the correction amounts are calculated for an entire surface of the workpiece.  
Nagae teaches the controller (60) is configured to calculate the correction amounts of the relative positions of the workpiece table and the droplet ejecting head for each of the plurality of scanning lines (each of the rows) of the reference workpiece (Z) based on the positional deviation amount such that the correction amounts (relative positons… are corrected for each position of the substrate) are calculated for an entire surface of the reference workpiece (Z).  (See Nagae, Fig. 7 and paragraphs 15-16 and 68.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the control unit is configured to calculate the correction amounts of the relative positions of the workpiece table and the droplet ejecting head for each of the plurality of scanning lines of the workpiece based on the positional deviation amount such that the correction amounts are calculated for 
Copending application ‘375 does not explicitly teach the controller is configured to … correct the relative positions of the workpiece table and the droplet ejecting head based on the calculated correction amounts.  
Nagae teaches the controller is configured to … correct the relative positions of the workpiece table and the droplet ejecting head based on the calculated correction amounts. (See Nagae, Fig. 7 and paragraphs 39 and 107.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the controller is configured to … correct the relative positions of the workpiece table and the droplet ejecting head based on the calculated correction amounts, because Nagae teaches this would accurately form a predetermined pattern on the substrate. (See Nagae, paragraphs 39, 107, and 109.)
Copending application ‘375  teaches the controller is configured to first move, by the table mover, the workpiece table along one of a plurality of scanning lines which in the main scanning direction and are set side by side in the subscanning direction while ejecting droplets from the droplet ejecting head toward each target so as to draw a pattern; second move, by the table mover, the workpiece table in the sub-scanning direction to perform a line break across the one of the plurality of scanning lines after the first move.
Claim 1 of the instant application recites an intended use clause (i. e.  while ejecting droplets from the droplet ejecting head toward each target so as to draw a 
Further regarding claim 1, Copending application ‘375 does not explicitly teach a number of reference marks and a number of targets on the upper surface of the reference workpiece are the same.
Shamoun teaches any suitable pattern of calibration points may be used. (See Shamoun, paragraph 45.)
Shamoun teaches one or more ink drops (targets) may be deposited onto a calibration substrate. (See Shamoun, paragraph 49.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute different number of calibration points and targets, through routine experimentation, with a reasonable expectation of success, to the select the proper number of calibration points, as a result-effective variable, in order to provide the optimal pattern for calibrating the device. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Shamoun, paragraph 43, 45, 47, 49 and 72.)
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5 have been considered but are moot because the arguments do not apply to all of the references being used in the 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Pub. No. 20060216409 A1 to Mishima and US Pat. Pub. No. 20080136853 A1 to Kinoshita .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KARL KURPLE/
Primary Examiner
Art Unit 1717